Scott, J.:
Plaintiff, who was employed by both of the defendants, one an Illinois corporation, and the other a domestic corporation, sues for damages for what he claims was an illegal discharge.
*862He has obtained an attachment against the property of the domestic corporation upon the ground that it “is removing and is about to remove property from the State of Hew York, with intent to defraud its creditors.”
The only evidence upon which this is founded is that the said defendant is boxing up its stock in hand, correspondence, records, etc., and has rented its office here, all with a view to moving its business to Chicago. This may serve to prove that it is about to move its property, or part of it, outside the State, but is no proof at all that this is done with a view to defrauding its creditors. (Davis v. Reflex Camera Co., 97 App. Div. 73.) Indeed it does not appear that there are any creditors except the plaintiff himself.
The order appealed from is reversed, with ten dollars costs and disbursements, and the motion to vacate granted, with ten dollars costs.
Clarke, P. J., Smith, Page and Davis, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.